BY THE COURT.
That by the terms of the act of congress, approved the 26th day of August, 1852, entitled “An act to provide for executing the public printing and establishing the prices .thereon, and for other purposes.” The superintendent, as public printer, is subjected wholly to the control of the joint committee on printing, provided for by said act, in the matter complained of by the relator, and that by consequence this court has no jurisdiction to grant the relator relief by writ of mandamus. One of the judges. Judge Dun-lop, being also of opinion, that if the court have erred in the above construction of the statute of the 26th of August, 1852, and the joint committee on printing have no control of the superintendent, then the superintendent of the public printing has a discretion to decide the matter in controversy in this case, and this court cannot control him in the exercise of that discretion on this last ground. Also the said judge thinks this court has no jurisdiction to grant to the relator the relief prayed by him; that if the subject was made the ground of an action at law, the court would then exercise its judgment, and would not consider itself bound by what Mr. Seaman did.
It is considered by the court and so ordered and adjudged, that the said writ of mandamus, as by the relator prayed for, be refused, and that the said petition be dismissed with costs.